NOTICE OF ALLOWANCE (REISSUE OF U.S. PATENT 8,675,946)

TABLE OF CONTENTS
I. ACKNOWLEDGEMENTS	2
II. CLAIM INTERPRETATION	3
III. DOCUMENTS CITED HEREIN	15
IV. RESPOSNE TO ARGUMENTS	15
V. ALLOWABLE SUBJECT MATTER	15
VI. CONCLUSION	19

I. ACKNOWLEDGEMENTS
 	This Notice of Allowance addresses U.S. reissue application No. 14/807,977 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is July 24, 2015 (“Actual Filing Date”). The Instant Application is a reissue application of U.S. Patent No. 8,675,946 (“Patent Under Reissue”) titled “X-RAY DIAGNOSIS APPARATUS AND IMAGE PROCESSING APPARATUS.”   The Patent Under Reissue was filed on December 2, 2009, and assigned by the Office non-provisional U.S. patent application control number 12/629,351 (“Non-Provisional Application”) and issued on March 18, 2014, with claims 1-7 (“Originally Patented Claims”). 
 	On March 26, 2018, a non-final Office action was issued (“March 2018 Non-Final Rejection”).
 	On July 25, 2018, Applicant submitted a response to the Non-Final Rejection (“July 2018 Response”).
 	On June 13, 2019, a final Office action was issued (“June 2019 Final Rejection”).

 	On December 4, 2019, a non-final Office action was issued (“December 2019 Non-Final Rejection”).
	On April 6, 2020, Applicant submitted a response to the December 2019 Non-Final Rejection (“April 2020 Response”).
	On June 16, 2020, a final Office action was issued (“June 2020 Final Rejection”).
	On October 16, 2020, Applicant submitted a request for continued examination in response to the June 2020 Final Rejection (“October 2020 Response”).
 	This action addresses the October 2020 Response.

II. CLAIM INTERPRETATION
35 U.S.C. § 112, 6th Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

 	In claim 1: “a processor configured to detect a position of an X-ray impermeable feature point included in a treatment equipment for an interventional treatment from at least a first image and a second image included in the X-ray images generated in a time sequence by the image data generating unit, determine an application range of a smoothing filter in the first image and the second image based on the detected position of the feature point in the first image and the detected position of the feature point in the second image, and perform a smoothing filter process by using the first image and the second image based on the determined application range of the smoothing filter” (hereinafter, “functional phrase #1”).
 
 	In claim 2: “the processor is further configured to separate each of the X-ray images into a high-frequency component image and a low-frequency component image, perform a position detecting process of the feature point and a determining process of the application range on the high-frequency component images, and perform the smoothing filter process between application ranges in high-frequency component images of the first image and the second image and combine with a corresponding low-frequency component image” (hereinafter, “functional phrase #2”).
 
 	In claim 3: “the processor is further configured to perform a smoothing filter process of adding to a pixel value of an image as a process target a value that is obtained by performing a predetermined weighting on a pixel value of an image other than the process target for a corresponding pixel between application ranges of the first image and the second image” (hereinafter, “functional phrase #3”).
 
 	In claim 4: “the processor is further configured to calculate a difference value between a pixel value of a pixel in a predetermined range in a spatial direction in an image to be a process target and a pixel value of a corresponding pixel in an image other than the process target between application ranges of the first image and the second image, and perform a smoothing filter process of calculating a new pixel value by changing weighting of each pixel in the image to be the process target in accordance with a size of calculated difference value” (hereinafter, “functional phrase #4”).
 
 	In claim 5: “the processor is further configured to perform a smoothing filter process of adding to a pixel value of an image as a process target a value that is obtained by performing a predetermined weighting on a pixel value of an image other than the process target for a corresponding pixel between application ranges of the first image and the second image” (hereinafter, “functional phrase #5”).
 
 	In claim 6: “the processor is further configured to calculate a difference value between a pixel value of a pixel in a predetermined range in a spatial direction in an image to be a process target and a pixel value of a corresponding pixel in an image other than the process target between application ranges of the first image and the second image, and perform a smoothing filter process of calculating a new pixel value by changing weighting of each pixel in the image to be the process target in accordance with a size of calculated difference value” (hereinafter, “functional phrase #6”). 

 	In claim 7: “a processor configured to detect a position of an X-ray impermeable feature point included in a treatment equipment for an interventional treatment from at least a first image and a second image included in a plurality of medical images generated in a time sequence, determine an application range of a smoothing filter in the first image and the second image based on the detected position of the feature point in the first image and the detected position of the feature point in the second image, and perform a smoothing filter process by using the first image and the second image based on the determined application range of the smoothing filter” (hereinafter, “functional phrase #7”).

 	In claim 13: “the processor is configured to generate an image to be displayed by performing the smoothing filter process, which includes an adding process of the application range of the first image and the application range of the second image” (hereinafter, “functional phrase #8”).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The above claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “processor” coupled with functional language without reciting sufficient structure to achieve the functions.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7 and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B).
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

	Functional Phrase #1 recites: “a processor configured to detect a position of an X-ray impermeable feature point included in a treatment equipment for an interventional treatment from at least a first image and a second image included in the X-ray images generated in a time sequence by the image data generating unit, determine an application range of a smoothing filter in the first image and the second image based on the detected position of the feature point in the first image and the detected position of the feature point in the second image, and perform a smoothing filter process by using the first image and the second image based on the determined application range of the smoothing filter.”
 	As best understood, the corresponding disclosed algorithm for performing the entire claimed function is found in the Patent Under Reissue at the flowchart of FIG. 6, Steps S602-S605, wherein the steps are described at column 7:10-31  and, in regards to details of each step in connection with FIG. 2 at columns 5:14 – 6:63, and involve:
Detecting the coordinates of stent markers in each X-ray image according to one of two detecting methods performed by a marker coordinate detecting unit 26a described at column 5:14-43 (Method 1: setting a region of interest in the first frame, searching for a pattern similar to the region of interest in second and subsequent frames, and detecting coordinates at which a correlation value is highest as coordinates of the stent marker – see column 5:14-22; Method 2: storing an X-ray image of the stent marker as a teacher image, searching for a pattern similar to the teacher image in each frame, and detecting the coordinates of the stent marker as a region having the highest similarity measure with searched candidate regions – see column 5:30-43);
Calculating a motion vector of the coordinates of the detected stent markers with respect to reference coordinates according to the details of a motion vector calculating unit 26b described at column 5:44-67 (i.e., setting the first frame of an X-ray image as a reference image, using the detected coordinates of the stent marker as reference coordinates, comparing the coordinates of the reference coordinates to detected stent coordinates in the second and subsequent frames, and calculating a motion vector of the stent markers in the second and subsequent frames with respect to the reference coordinates);
Determining an application range of the recursive filter in each X-ray based on the calculated motion vector according to the details of an application range determining unit 26c described at column 6:1-51 (i.e., moving the application range of the recursive filter in each frame by moving the coordinate axis of each of the second and third frame by a coordinate transformation based on the motion vector and determining the application range based on the calculated motion vector),  
Generating the filtered image by performing the process by the recursive filter between the application ranges determined in the process target image and the reference image according to the details of a filtered image generating unit 26d described at column 6:52-63 (i.e., generating a filtered image by adding values obtained by performing a predetermined weighting on pixel values of the reference image to pixel values of the process target image for corresponding pixels between the application ranges of the process target image and the reference image) 

 	Functional Phrase #2 recites: “the processor is further configured to separate each of the X-ray images into a high-frequency component image and a low-frequency component image, perform a position detecting process of the feature point and a determining process of the application range on the high-frequency component images, and perform the smoothing filter process between application ranges in high-frequency component images of the first image and the second image and combine with a corresponding low-frequency component image.”
  	As best understood, the corresponding disclosed algorithm for performing the entire claimed function is found in the Patent Under Reissue at the flowchart of FIG. 8, Steps S802-S806, which correspond to a second disclosed embodiment and which steps are described at columns 8:22 – 9:42.

 	Functional Phrase #3 recites: “the processor is further configured to perform a smoothing filter process of adding to a pixel value of an image as a process target a value that is obtained by performing a predetermined weighting on a pixel value of an image other than the process target for a corresponding pixel between application ranges of the first image and the second image.”
	As best understood, the corresponding disclosed algorithm for performing the entire claimed function is found in the Patent Under Reissue at step S605, which is further described at columns 6:52-63 and 7:24-31. 
 
 	Functional Phrase #4 recites: “the processor is further configured to calculate a difference value between a pixel value of a pixel in a predetermined range in a spatial direction in an image to be a process target and a pixel value of a corresponding pixel in an image other than the process target between application ranges of the first image and the second image, and perform a smoothing filter process of calculating a new pixel value by changing weighting of each pixel in the image to be the process target in accordance with a size of calculated difference value.”
	As best understood, the corresponding disclosed algorithm for performing the entire claimed function is found in the Patent Under Reissue at the flowchart of FIG. 8, Steps S802-S806, which correspond to a second disclosed embodiment and which steps are described at columns 8:22 – 9:42.

 	Functional Phrase #5 recites: “the processor is further configured to perform a smoothing filter process of adding to a pixel value of an image as a process target a value that is obtained by performing a predetermined weighting on a pixel value of an image other than the process target for a corresponding pixel between application ranges of the first image and the second image.”
	Functional Phrase #5 is substantially the same as Functional Phrase #3 and therefore is associated with the same corresponding algorithm identified above for Functional Phrase #3. 

 	Functional Phrase #6 recites: “the processor is further configured to calculate a difference value between a pixel value of a pixel in a predetermined range in a spatial direction in an image to be a process target and a pixel value of a corresponding pixel in an image other than the process target between application ranges of the first image and the second image, and perform a smoothing filter process of calculating a new pixel value by changing weighting of each pixel in the image to be the process target in accordance with a size of calculated difference value.”
	As best understood, the corresponding disclosed algorithm for performing the entire claimed function is found in the Patent Under Reissue at columns 10:10 – 11:3 and FIG. 9, which explain the algorithm for performing a smoothing filter process according to a third disclosed embodiment. 

 	Functional Phrase #7 recites: “a processor configured to detect a position of an X-ray impermeable feature point included in a treatment equipment for an interventional treatment from at least a first image and a second image included in a plurality of medical images generated in a time sequence, determine an application range of a smoothing filter in the first image and the second image based on the detected position of the feature point in the first image and the detected position of the feature point in the second image, and perform a smoothing filter process by using the first image and the second image based on the determined application range of the smoothing filter.”
	Functional Phrase #7 is substantially the same as Functional Phrase #1 and therefore is associated with the same corresponding algorithm identified above for Functional Phrase #1.

 	Functional Phrase #8 recites: “the processor is configured to generate an image to be displayed by performing the smoothing filter process, which includes an adding process of the application range of the first image and the application range of the second image.”
	As best understood, the corresponding disclosed algorithm for performing the entire claimed function is found in the Patent Under Reissue at column 6:58-63, which describes the process for generating an image to be displayed by performing a smoothing filter process.
  
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

III. DOCUMENTS CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	U.S. Patent Application Publication 2007/0140582 (“Chen”); and
 	U.S. Patent 8,000,507 (“Rongen”). 

IV. RESPOSNE TO ARGUMENTS
 	Claims 14 and 20 were previously rejected under 35 U.S.C. § 102(e) as being anticipated by Rongen (see June 2020 Final Rejection at pp. 20-21). Applicant’s current amendments and corresponding arguments in relation to the patentability of claims 14 and 20 are sufficient to overcome the previous rejections (see October 2020 Response at pp. 11-12). Accordingly, the previous § 102(e) rejections have been withdrawn.
 	Furthermore, the previous objections to claims 17 and 19 for minor informalities are withdrawn in view Applicant’s current amendments to those claims.

V. ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	Claims 1-20 are allowed for the following reasons.

 	Regarding claim 1, Chen (U.S. Patent Application Publication 2007/0140582) discloses an X-ray diagnosis apparatus (FIG. 5), comprising: 
 	an image data generating unit configured to generate X-ray images in a time sequence by detecting, with a detector, an X-ray that is radiated from an X-ray tube and is transmitted through a subject (Signal Source 108 provides a sequence of X-ray images generated by an X-ray of a subject); 
 	a processor (CPU 109) configured to process a sequence of X-ray images for display, including the functions of:
 	detecting (110) a position of an X-ray impermeable feature point included in a treatment equipment for an interventional treatment from at least a first image and a second image included in the X-ray images generated in a time sequence by the image data generating unit (paragraph [0020]-[0022]: the locations of catheters and guide wires are detected in the X-ray image sequence using directional line kernel filters), and
 	performing a smoothing filter process (140) by using the first image and the second image (paragraph [0026]-[0028]: the images are adaptively filtered based on the movement of structures detected).

 	Chen, however, does not teach a processor configured to execute the disclosed algorithms corresponding to the claimed functions of the processor, pursuant to 35 U.S.C. § 112, 6th paragraph claim interpretation (see Section XI above). 
 	First, Chen teaches using directional kernel filter to detect catheters and guide wires (see paragraphs [0021]-[0022]) but does not appear to disclose detecting markers in the same way as claimed, namely:
Detecting the coordinates of stent markers in each X-ray image according to one of two detecting methods performed by a marker coordinate detecting unit 26a described at column 5:14-43 of the Patent Under Reissue (Method 1: setting a region of interest in the first frame, searching for a pattern similar to the region of interest in second and subsequent frames, and detecting coordinates at which a correlation value is highest as coordinates of the stent marker – see column 5:14-22; Method 2: storing an X-ray image of the stent marker as a teacher image, searching for a pattern similar to the teacher image in each frame, and detecting the coordinates of the stent marker as a region having the highest similarity measure with searched candidate regions – see column 5:30-43).

 	Second, Chen teaches calculating the motion between structures in the image sequence based on image differences after compensating for estimated lighting changes (paragraph [0025]) but does not appear to disclose calculating motion vectors in the same way as claimed, namely:
Calculating a motion vector of the coordinates of the detected stent markers with respect to reference coordinates according to the details of a motion vector calculating unit 26b described at column 5:44-67 of the Patent Under Reissue (i.e., setting the first frame of an X-ray image as a reference image, using the detected coordinates of the stent marker as reference coordinates, comparing the coordinates of the reference coordinates to detected stent coordinates in the second and subsequent frames, and calculating a motion vector of the stent markers in the second and subsequent frames with respect to the reference coordinates).


 	Third, Chen is silent to the processor being configured to perform the function of:
Determining an application range of a recursive filter in each X-ray based on the calculated motion vector according to the details of an application range determining unit 26c described at column 6:1-51 of the Patent Under Reissue (i.e., moving the application range of the recursive filter in each frame by moving the coordinate axis of each of the second and third frame by a coordinate transformation based on the motion vector and determining the application range based on the calculated motion vector).  

 	Fourth, Chen teaches generating a noise-filtered image by adaptively filtering based on the detection of moving structures (paragraph [0026]) but does not appear to disclose generating the filtered image in the same way as claimed, namely:
Generating the filtered image by performing the process by the recursive filter between the application ranges determined in the process target image and the reference image according to the details of a filtered image generating unit 26d described at column 6:52-63 (i.e., generating a filtered image by adding values obtained by performing a predetermined weighting on pixel values of the reference image to pixel values of the process target image for corresponding pixels between the application ranges of the process target image and the reference image). 


 	Independent claim 7 is allowed for substantially the same reasons.
 	Claims 2-6 and 8-13 are allowed by virtue of dependence from claim 1.

 	Regarding independent claim 14, Applicant has amended the claim to denote that the application range is determined “without a registration process between the first image and the second image” being executed. The addition of this limitation is sufficient to overcome the previous § 102(e) rejection of the claim over Rongen (U.S. 8,000,507). Examiner agrees with Applicant’s assertion that Rongen does not determine an application range without performing a registration process between the first and second image (see October 2020 Response at pp. 11-12).
 	Claims 15-20 are allowed by virtue of dependence from claim 14.

VI. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is (571)272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees:

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992